SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-30013 MEZABAY INTERNATIONAL, INC. (FORMERLY, CARDTREND INTERNATIONAL INC.) (Exact name of registrant as specified in its charter) Nevada 98-0204780 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 800 5thAvenue, Suite 4100, Seattle, WA (Address of principal executive offices) 98014 (Zip Code) (206) 447-1379 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act:NONE Securities registered pursuant to Section12(g) of the Act: Title of each class: Name of each exchange on which registered: Common Stock, $.001par value Over-the-Counter Bulletin Board Indicate by check mark if a registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes o No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large Accelerated Filero Accelerated Filero Non-accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yeso Nox As of March 15, 2010, 1,370,714,204 shares of the registrant’s common stock were held by non-affiliates. The aggregate market value as of that date, based on the $0.025 closing stock price as of March 15, 2010, was $34,267,855. As of March 15, 2010, the registrant had 1,478,815,204shares of Common Stock outstanding DOCUMENTS INCORPORATED BY REFERENCE Location in Form 10-K Incorporated Document Item 15. Exhibits And Financial Statements Schedules See Exhibit Index MEZABAY INTERNATIONAL INC. Table of Contents PART I ITEM 1. BUSINESS 3 ITEM 1A. RISK FACTORS 4 ITEM 1B. UNRESOLVED STAFF COMMENTS 5 ITEM 2. DESCRIPTION OF PROPERTY 5 ITEM 3. LEGAL PROCEEDINGS 5 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 5 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS ANDSMALL BUSINESSISSUER PURCHASES OF EQUITY SECURITIES 5 ITEM 6. SELECTED FINANCIAL DATA 6 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONAND RESULTS 0F OPERATIONS 6 ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 8 ITEM 8.FINANCIAL STATEMENTSAND SUPPLEMENTARY DATA F-1 to F-14 ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ONACCOUNTING AND FINANCIAL DISCLOSURE 9 ITEM 9A. CONTROLS AND PROCEDURES 9 ITEM 9B.OTHER INFORMATION 9 PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS;COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT 10 ITEM 11.EXECUTIVE COMPENSATION 11 ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS ANDMANAGEMENT AND RELATED STOCKHOLDER MATTERS 12 ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 13 ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES 13 PART IV ITEM 15.EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 14 SIGNATURES 15 EXHIBITS 16 2 FORWARD LOOKING INFORMATION Our disclosure contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as “anticipate”, “expect”, “potential”, “continue”, “intend,” “plan”, “may”, “will”, “should”, “we believe”, “our company believes”, “management believes” or other similar expressions or language. Our forward-looking statements are subject to risks and uncertainties.
